Case 4:21-cv-00180-MAC-CAN Document 7 Filed 04/21/21 Page 1 of 2 PageID #: 58




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


TOMMY ALAN BREWSTER, #21329-078                  §
                                                 §
versus                                           §   CIVIL ACTION NO. 4:21-CV-180
                                                 §   CRIMINAL ACTION NO. 4:13-CR-184(1)
UNITED STATES OF AMERICA                         §

                         MEMORANDUM OPINION AND ORDER

         Pro se Movant Tommy Alan Brewster filed the above-styled and numbered Motion to

Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. On April 19, 2021,

Movant filed a response to the United States Magistrate Judge’s Order, asking that his case be

withdrawn (Dkt. #5), which is construed as a Notice of Dismissal.        Voluntary dismissals are

governed by Federal Rule of Civil Procedure 41(a)(1)(A) that provides, in pertinent part, the

movant “ may dismiss an action without a court order by filing: (i) a notice of dismissal before

the opposing party serves either an answer or a motion for summary judgment.” “Unless the

notice…states otherwise, the dismissal is without prejudice.” Fed. R. Civ. P. 41(a)(1)(B). The

notice of dismissal is self-effectuating and terminates the case in and of itself; no order or other

action of the District Court is required. In re Amerijet Int’l, Inc., 785 F.3d 967, 973 (5th Cir.

2015) (per curiam). Thus, once a movant has moved to dismiss under Rule 41(a)(1)(A)(i), the

case is effectively terminated; the Court has no power or discretion to deny his right to dismiss

or to attach any condition or burden to that right. Williams v. Ezell, 531 F.2d 1261, 1264 (5th

Cir. 1976); In re Amerijet Int’l, Inc., 785 F.3d at 973; Carter v. United States, 547 F.2d 258, 259

(5th Cir. 1977) (party has absolute right to dismiss his legal action under Rule 41(a) prior to the

filing of an answer or motion for summary judgment).

         In the present case, no answer or motion for summary judgment has been filed; thus,

Movant is entitled to the voluntary dismissal of the case without prejudice. Movant’s case was
Case 4:21-cv-00180-MAC-CAN Document 7 Filed 04/21/21 Page 2 of 2 PageID #: 59




dismissed the moment the notice (Dkt. #5) was filed with the Clerk. Moreover, after a notice

of voluntary dismissal is filed, the district court loses jurisdiction over the case. In re Amerijet

Int’l, Inc., 785 F.3d at 973.

       Accordingly, it is ORDERED that Movant’s notice of dismissal (Dkt. #5) is

self-effectuating and terminates the case in and of itself, and the case is DISMISSED without

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). All motions by any party not previously

ruled upon are DENIED.


         SIGNED at Beaumont, Texas, this 21st day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
